FILED
                             NOT FOR PUBLICATION                            MAR 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FARZANA SHEIKH, M.D.,                            No. 10-17098

               Plaintiff - Appellant,            D.C. No. 2:10-cv-00213-FCD-
                                                 GGH
  v.

MEDICAL BOARD OF CALIFORNIA;                     MEMORANDUM *
STATE OF CALIFORNIA,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Frank C. Damrell, Jr., District Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA Circuit Judges.

       Farzana Sheikh, M.D., appeals pro se from the district court’s judgment

dismissing her 42 U.S.C. § 1983 action alleging due process violations. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Telesaurus VPC, LLC v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Power, 623 F.3d 998, 1003 (9th Cir. 2010). We affirm.

      The district court properly dismissed Sheikh’s procedural due process claim

because the process Sheikh was afforded, which included a full hearing before an

administrative law judge, and the California statutory scheme under which she was

afforded that process, provided a meaningful opportunity to be heard. See

Matthews v. Eldridge, 424 U.S. 319, 333 (1976) (“The fundamental requirement of

due process is the opportunity to be heard ‘at a meaningful time and in a

meaningful manner.’”(citation omitted)).

      Sheikh’s remaining contentions, including those concerning the authority of

the magistrate judge, are unpersuasive.

      We do not consider Sheikh’s arguments that were not raised before the

district court, including that the medical board proceedings violated the Eighth

Amendment and that she was improperly removed from her residency program.

See Cold Mountain v. Garber, 375 F.3d 884, 891 (9th Cir. 2004) (an appellate

court will not consider arguments not raised before the district court absent

exceptional circumstances).

      The district court did not mention Sheikh’s petition for writ of review in the

order granting the motion to dismiss. We deem that the district court denied

supplemental jurisdiction over the petition for writ of review.


                                           2                                    10-17098
      Sheikh’s motion for judicial notice over the Medical Board membership list

and Sheikh’s letter to the Medical Board is denied.

      AFFIRMED.




                                         3                                 10-17098